Citation Nr: 0603744	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-36 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected diabetes 
mellitus, type II.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
August 1966 to August 1968, appealed the decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

In March 2005, the Board remanded for the claim so that the 
veteran could be afforded a hearing before the RO or the 
Board regarding the issue on appeal.  The veteran requested a 
hearing before a Decision Review Officer; and that hearing 
occurred in July 2005.  In a September 2005 Supplemental 
Statement of the Case, the RO continued to deny the benefit 
on appeal.  The case was then transferred to the Board for 
further review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during the 
veteran's period of active service or for many years 
following service, and is not shown to be causally or 
etiologically related to service or to service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.385 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The Board observes that the veteran 
and his representative in this case were not provided notice 
of the VCAA in regards to his claim for bilateral hearing 
loss as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) until after the RO's June 2002 decision.  
However, the United States Court of Appeals for Veterans 
Claims (the "Court") has held that in such situations where 
the claimant receives a belated VCAA letter, the claimant has 
a right to a VCAA content-complying notice and proper 
subsequent VA process. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  

In this case, such notice was provided to the veteran and his 
representative by letter dated in May 2004.  This letter 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the veteran or the VA 
bore the burden of producing or obtaining that evidence or 
information.  The content of the May 2004 letter informed the 
veteran about (1) the information and evidence not of record 
that was necessary to substantiate the claim; (2) the 
information and evidence the VA would seek to provide; and 
(3) the information and evidence the veteran was expected to 
provide.  While the May 2004 letter did not specifically tell 
the veteran to provide any evidence in his possession that 
pertained to his claim, it informed him that he should 
provide medical evidence of any recent treatment for his 
bilateral hearing loss, as well as treatment records for his 
hearing loss from the date of discharge to the present.  The 
May 2004 letter also told the veteran that he should indicate 
to the RO if he did not have any additional evidence to 
submit in support of his claim essentially satisfying the 
remaining fourth element of the VCAA notice requirements.  
Thereafter, the veteran received the July 2004 Supplemental 
Statement of the Case and a September 2005 Supplemental 
Statement of the Case. Collectively, these documents issued 
in connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  

Subsequent to receiving the May 2004 VCAA letter, the veteran 
submitted statements in support of his claim, as well as 
Internet articles that discussed noise and vibration in Army 
aviation.  He also testified before a Decision Review Officer 
in July 2005.  In September 2005, the veteran submitted a 
waiver letter in which he stated that he did not have any 
additional medical evidence to submit in support of his claim 
and requested that the RO proceed with its adjudication.  The 
Board notes that neither the veteran nor his representative 
has contended or argued that any defect or deficiency in the 
VCAA notice that may be present has resulted in any prejudice 
in the adjudication of his appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records have been associated with the claims 
file.  Additionally, the veteran was afforded a VA 
examination that addressed the medical issue presented on 
appeal.  Neither the veteran nor his representative has made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in connection with his claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


B.  Evidence

The veteran contends that he has developed hearing loss as a 
result of noise exposure in service and/or as a secondary 
result of his service-connected diabetes mellitus.    

The veteran's April 1966 service induction examination 
reported no complaints, treatment or diagnosis of hearing 
loss.  In the Report of Medical History portion of that 
examination, the veteran denied experiencing "running ears" 
and hearing loss.  He was administered an audiological 
examination at that time which revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20) 
-5 (5) 
-5 (5)
N/A
5 (10)
LEFT
15 (30)
15 (25)
-5 (5)
N/A
15 (20)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization - 
American National Standards Institute (ISO-ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures on the right in each column in parentheses.

The veteran's service medical records are silent as to 
complaints of or treatment for ear problems or hearing loss.  
His DD 214 Report of Transfer or Discharge shows that the 
veteran's military occupational specialty (MOS) was as a 
cook; and his personnel records note that he was involved in 
Phase II of the Vietnam Counteroffensive.

The veteran underwent a medical examination in June 1968 for 
the expiration of his term in service (ETS), at which time 
his ears were reported as normal under the clinical 
evaluation portion of the examination report.  Under the 
section of the report titled audiometer, the following was 
recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
N/A
10
LEFT
5
5
5
N/A
10

In the Report of Medical History portion of that examination, 
the veteran described his health as being very good.  He 
marked the answers "no" in response to questions of whether 
he experienced ear trouble or "running ears."  He also 
denied having any illness or injury other than those noted in 
the examination report.  The April 1966 examination question 
pertaining to hearing loss appears to have been eliminated 
from the Report of Medical History form.  However, he 
specifically denied ear, nose and throat trouble at the time.

Thereafter, in lieu of undergoing another examination in 
August 1968, the veteran signed an undated statement in which 
he indicated that there had been no change in his physical 
condition since his last final type medical examination.  The 
statement was stamped in red to the front of the June 1968 
examination report.  It provided a space in which to note any 
exceptions (changes to his physical condition), to which the 
veteran wrote in the word "NONE."  

The veteran requested service connection for hearing loss in 
August 2001.  VA medical records dated from June 2001 to 
December 2001 and June 2003 to September 2003 are silent as 
to complaints, treatment or diagnoses of ear problems or 
hearing loss.  Private medical records dated from September 
1999 to April 2001 also do not reference such medical 
treatment or complaints.

In May 2002, the veteran was afforded a VA audiological 
examination in order to answer the medical question presented 
in this case.  During the examination, the veteran reported 
that his hearing difficulties began in 1967 while he was in 
Vietnam.  He stated that he served as a cook in service, and 
that his duties required him to follow with helicopters into 
the field to deliver food.  He reported being exposed to 
noise in service, including noise from mortar explosions.  He 
denied any history of occupational noise exposure since his 
discharge from service.  Upon the performance of audiological 
testing, the following puretone thresholds were reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
50
LEFT
15 
10
40
70
65

The veteran's speech recognition scores were reported as 94 
percent for the right ear and 92 percent for the left ear.  
The examiner diagnosed the veteran with bilateral, slightly 
asymmetric, high frequency sensorineural hearing loss.  

In a June 2002 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that the 
veteran's service medical records failed to show hearing loss 
in service, and that the veteran's current hearing loss was 
reported more than 30 years after the veteran's separation 
from service.  The veteran submitted a Notice of Disagreement 
in December 2002.  

In statements dated in November 2003 and June 2004, the 
veteran asserted that he did not undergo a physical 
examination or a hearing test upon his departure from 
service.  He reported that he was exposed to noise in service 
because his duties as a cook in Vietnam required him to ride 
in helicopters to take food to the troops.  In doing so, the 
veteran traveled in Huey helicopters an average of 3 to 4 
times a week without ear protection.  He submitted an 
Internet article about Huey helicopters, as well as what 
appears to be a book chapter from an unknown source entitled 
"Noise and Aviation," in support of his claim.  He also 
reported being exposed to noise while out in the field, as he 
spent nights with the mortar platoon that helped serve food.  

The veteran requested another audiological examination in 
June 2004.  The examination took place in July 2004, and was 
conducted by the same audiologist who performed the May 2002 
examination.  The examiner reviewed the veteran's claims file 
and reported that the veteran's audiological evaluations 
performed upon induction into and separation from service 
revealed normal hearing bilaterally.  Upon the performance of 
audiological testing, the following puretone thresholds were 
reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
50
55
LEFT
20
15
55
80
85

The veteran's speech recognition scores were 96	 percent 
for the right ear and 94 percent for the left ear.  The 
examiner diagnosed the veteran with bilateral high-frequency 
sensorineural hearing loss that was more severe in the left 
ear; and reported that the etiology of the veteran's hearing 
loss was not clear.  However, he  opined that it was not at 
least as likely as not that the veteran's bilateral hearing 
loss was precipitated by military noise exposure based upon 
the fact that the veteran's current audiogram showed 
sensorineural hearing loss at frequencies at which the 
veteran had normal hearing at the time of discharge from 
service.  He stated that it is known that noise exposure of 
the type that the veteran was exposed to would generally 
result in high-frequency sensorineural hearing loss with the 
most effect observed at the 4000-hertz frequency, at least in 
the initial stages; but it was evident that the veteran's 
hearing at 4000-hertz upon his discharge from service was 
within normal limits.  He also supported his opinion with the 
fact that the veteran's hearing loss was not initially 
documented until May 2002, 34 years after his discharge from 
service.  

In a July 2004 Supplemental Statement of the Case, service 
connection for bilateral hearing loss was denied on both a 
direct and secondary basis.  

In an August 2004 statement and during his June 2005 hearing 
before a Decision Review Officer (DRO), the veteran 
reiterated his contention that he was not given a hearing 
test or a physical examination upon his discharge from 
service. See July 2005 hearing transcript, p. 5.  He 
testified that he discovered the purported separation 
examination in his claims folder after he received a complete 
copy of his service records; and noted that the examination 
report reflected he had a full set of teeth upon discharge. 
Id., p. 5.  He testified that he had all of his upper teeth 
pulled while stationed in Vietnam. Id., p. 5.  Based upon 
this inaccuracy, the veteran's representative argued that the 
veteran's service medical records could not be accepted as 
valid evidence in this case. Id., pgs. 1, 5.  In regards to 
noise exposure, the veteran testified that he rode in Huey 
helicopters approximately two to three times a week while 
delivering food to troops in the fields of Vietnam. Id., pgs. 
2-3. While flying, the veteran was exposed to noise from a 
50-caliber machine gun. Id., p. 3.  While in the field, he 
was exposed to mortar fire. Id., p. 4.  The veteran testified 
that he did not receive treatment for hearing loss until 
2001. Id., pgs. 5-6.  At the conclusion of the hearing, the 
veteran's representative requested that the veteran be 
afforded a new VA examination or that the VA concede that the 
veteran was exposed to acoustic trauma in service. Id., p.7.    
  
In a September 2005 Supplemental Statement of the Case, 
service connection for bilateral hearing loss remained 
denied.  

C.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2005).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Court has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to the veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, supra.

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004). 

The evidence shows the veteran's current sensorineural 
hearing loss constitutes a current disability for VA 
purposes.  His right ear has puretone decibel losses of 40, 
50 and 55 at the 2000, 3000 and 4000-Hertz ranges.  His left 
ear has decibel losses of 55, 80 and 85 for the 2000, 3000 
and 4000-Hertz ranges.  However, in order to warrant direct 
service connection, there must be more than just medical 
evidence of a current disability.  There must also be (1) 
evidence of an in-service occurrence or injury and (2) a 
medical opinion establishing a nexus between the current 
disability and an in-service occurrence or injury.  While the 
veteran has been diagnosed with hearing loss, the record 
contains no competent medical evidence that this disorder was 
manifested in service, within one year of discharge from 
service or has been shown to be otherwise related to the 
veteran's service.

In this regard, the veteran's service records, including his 
June 1968 examination, fail to show that the veteran 
experienced hearing loss or hearing problems while in 
service.  The veteran's June 1968 hearing examination was 
within normal limits, and the veteran reported at the time of 
his separation from service that there had been no change in 
his physical condition since the June 1968 examination.  
While the veteran now contends that he was never administered 
a separation audiological examination and refers to the 
dental portion of his June 1968 examination for support, the 
Board notes that the June 1968 examination was effectively 
the veteran's separation examination and that although the 
presence or absence of teeth is not reported on this form, 
contrary to the veteran's assertions, the report merely 
reflects that the veteran's dental status was found to be 
acceptable on separation.  As such, it does not affect the 
probative nature and value of the veteran's June 1968 
examination because it does not rebut the record evidence 
that a separation audiological evaluation occurred and that 
it was normal.  This finding is further supported by the 
completed Report of Medical History portion of the June 1968 
examination, in which the veteran wrote that he was in good 
health and specifically denied experiencing ear trouble at 
that time.  Additionally, the Board notes that the separation 
audiometric chart was reviewed by a VA examiner in July 2004.  
The examiner did not question the numbers reflected in the 
chart or express concerns about the adequacy of the 
examination.  

The Board notes further that the veteran's post-service 
medical records also do not provide support for his claim in 
that the first record noting a complaint of hearing loss 
occurred in May 2002, over 30 years after the veteran 
separated from service.  As to the veteran's VA examination, 
the audiologist opined that it was not likely the veteran's 
hearing loss was precipitated by military noise exposure.  
The Board finds that this opinion is not only persuasive and 
credible, but is uncontroverted.  As such, service connection 
on a direct basis is not warranted.  

In regards to the veteran's assertion that he is entitled to 
service connection for hearing loss secondary to his service-
connected diabetes mellitus, no competent evidence in the 
record supports this contention.  The veteran's post-service 
medical records do not set forth a nexus between his service-
connected diabetes mellitus and his hearing loss.  Absent 
evidence linking the veteran's hearing loss to his service-
connected diabetes, the Board cannot find that service 
connection is warranted on a secondary basis.

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


